Citation Nr: 9906408	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy secondary to exposure to Agent Orange.

2.  Entitlement to service connection for arthritis of the 
right knee secondary to the veteran's service-connected left 
knee disability.

3.  Entitlement to service connection for arthritis of the 
hands secondary to the veteran's service-connected left knee 
disability.

4.  Entitlement to service connection for arthritis of the 
arms secondary to the veteran's service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1974.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran had active service during the Vietnam Era and 
was stationed in the Republic of Vietnam where he may have 
been exposed to chemical dioxins.

3.  The veteran has suffered from numbness of the arms and 
legs; medical evidence has not been presented that would 
etiologically link this condition with exposure to chemical 
dioxins.  

4.  Medical evidence etiologically linking arthritis and 
arthritis-like pain of the right knee, hands, and arms with 
the veteran's military service, to any incidents therein, to 
each other, or to the veteran's service-connected left knee 
disability has not been presented.



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for peripheral neuropathy 
secondary to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 
3.303; 3.307(a), 3.309(e) (1998); Edenfield v. Brown, 8 Vet. 
App. 284 (1995) (en banc).

2.  The claim for entitlement to service connection for 
arthritis of the right knee secondary to the veteran's 
service-connected left knee disability is not well-grounded.  
38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 
(1995) (en banc).

3.  The claim for entitlement to service connection for 
arthritis of the hands secondary to the veteran's service-
connected left knee disability is not well-grounded.  38 
U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 
(1995) (en banc).

4.  The claim for entitlement to service connection for 
arthritis of the arms secondary to the veteran's service-
connected left knee disability is not well-grounded.  38 
U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 
(1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Agent Orange Claim

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (1998), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (1998).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) (1998) are met, even there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, prostate cancer, acute and subacute 
peripheral neuropathy , and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e) (1998).  However, if the rebuttable presumptions 
of 38 C.F.R. § 3.307(d) (1998) are also not satisfied, then 
the veteran's claim shall fail.  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed.Reg. 341 
(1994).

A service connection claim must be well-grounded.  Such a 
claim requires more than mere allegations; it must be 
plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cri. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Considering these criteria, the veteran has not met his 
statutory burden of submitting evidence of a well-grounded 
claim for service connection for peripheral neuropathy 
secondary to exposure to chemical dioxins.

In 1978, nearly ten years after the veteran returned from the 
Republic of Vietnam, he began to experience reported 
progressive weakness of the arms and legs.  He sought 
treatment for this condition, and he underwent extensive 
medical testing.  A  diagnosis was not made. 

The veteran has claimed that as a result of exposure to 
chemical dioxins, he now has peripheral neuropathy.  Recent 
medical records do not show that the veteran experiences 
constant numbness in his arms, legs, and feet.  Yet, even if 
he did, there is no evidence of record suggesting that such a 
condition was caused by chemical dioxin exposure.  Moreover, 
he has not proffered any medical evidence etiologically 
linking any complaints concerning his extremities with his 
exposure to chemical dioxins or with the veteran's military 
service or any incidents therein.

The veteran has insinuated that because peripheral neuropathy 
is listed as a presumptive disease under 38 C.F.R. § 3.309(e) 
(1998), and since he had service in Vietnam and now may 
suffer from a type of peripheral neuropathy, service 
connection should be granted.  Peripheral neuropathy is not a 
presumptive diseases - acute and subacute peripheral 
neuropathy is the condition that is listed as the presumptive 
disease.  Moreover, the manifestations of said condition must 
occur within two years after exposure to chemical dioxins.  
The veteran has not been diagnosed as having acute or 
subacute peripheral neuropathy and he did not start to 
exhibit symptoms associated with peripheral neuropathy 
immediately following his return from Vietnam.  Therefore, it 
is concluded that the veteran's possible condition does not 
meet the requirements of being a presumptive disease under 
38 C.F.R. § 3.309(e) (1998).  

Also, the Court has said that claimants unversed in medicine 
are not competent to make medical determinations.  In other 
words, since the veteran has had no medical training, his 
statement that Agent Orange caused his disability carries no 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that claim is "plausible" or "possible" is required.).  
Therefore, the veteran has failed to meet his initial burden 
of producing evidence of a well-grounded claim for 
entitlement to service connection for peripheral neuropathy 
secondary to exposure to Agent Orange.  
 
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, the United States Court of Veterans Appeals 
[now renamed as the US Court of Appeals for Veterans Claims] 
has held that where the issue involves medical causation, 
competent medical evidence that indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Also, in order for a claim to be well-grounded there 
must be competent medical evidence of a nexus between service 
or an in-service event or occurrence and the current 
disability. Caluza v. Brown, 7 Vet. App. at 506.
 
There is no evidence suggesting that the veteran suffers from 
a neurological condition that originated in service or 
resulted because of his military duties.  Additionally, the 
veteran's service medical records are negative for any 
findings of or treatment specifically for peripheral 
neuropathy while in service.  Private medical records have 
not been introduced etiologically linking the claimed 
neurological condition with his military service or any 
incidents therein.  Hence, the Board is only left with the 
veteran's assertions.
 
The Board finds that the veteran's assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93, (1993).  Where the determinitive issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Id.  The Board therefore finds 
that the veteran has not provided positive medical evidence 
etiologically relating the claimed neurological condition 
with his military service.  Where there is no medical 
evidence linking the claimed disorder to service or an in-
service event or occurrence, the claim is not well-grounded.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
 
With regard to the issue of direct service connection, when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice to respond, and, if 
not, whether the claimant has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, i.e., presented a well-grounded claim, 
and the fact that by dismissal of his claim he is not 
burdened with a prior final adjudication on the merits, the 
Board finds that he is not prejudiced by its consideration of 
this issue.  Thus, if he is able to submit a well-grounded 
claim in the future, he will not be faced with the higher 
hurdle of providing new and material evidence to reopen his 
claim after a prior final adjudication.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 1991 & Supp. 1998); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

Thus, pursuant to Edenfield v. Brown, 8 Vet. App. 384 (1995), 
the veteran's claim is found to be not well-grounded and it 
is denied.

II.  Non-Agent Orange Claim

The veteran claims that during he now suffers from arthritis 
of the hands, arms, and right knee, and that these conditions 
are secondary to the arthritis of the left knee for which he 
receives VA benefits therefor.  He asks for VA compensation 
benefits for these three conditions on a secondary basis.  

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show incurrence in service if 
the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for arthritis of 
the right knee, hands, and arms, all secondary to the 
veteran's service-connected left knee disability.  

Although the veteran claims that he suffers from arthritis or 
"arthritis-like symptoms" of the arms, hands, and right 
knee, and that these conditions were caused by his service 
connected left knee or his military service, the Board finds 
that the evidence does not support his claim.  The Board 
acknowledges that he may now suffer from conditions affecting 
these body parts.  However, despite his contentions that they 
are somehow related to or caused by his military service or 
his service-connected left knee disability, medical evidence 
in support of those contentions has not been offered.  The 
service medical records do not show treatment for chronic 
arthritis of the right knee, arms, and hands.  None of the 
proffered post-service medical records have attributed the 
three claimed conditions to the veteran's military service, 
to each other, to any incidents in the service, or to the 
veteran's service-connected left knee condition.

In order for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury or disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  The only 
evidence to support his contentions are his assertions; he 
has not provided any credible medical statements or records 
that would etiologically link his claimed conditions with his 
military service or his service-connected disability.  Mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate the current disabilities with his military service or 
to his service-connected left knee disability do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (Where the determinative issue involves 
medical causation or a medial diagnosis, competent medical 
evidence to the effect that claim is "plausible" or 
"possible" is required.).  Therefore, the claim for 
entitlement to service connection for arthritis of the right 
knee, hands, and arms, all secondary to the veteran's 
service-connected left knee disability, is not well-grounded, 
the claim fails, and the claim is denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1994) (en banc).


ORDER

1.  Entitlement to service connection for peripheral 
neuropathy secondary to exposure to Agent Orange is denied.

2.  Entitlement to service connection for arthritis of the 
right knee secondary to the veteran's service-connected left 
knee disability is denied.

3.  Entitlement to service connection for arthritis of the 
hands secondary to the veteran's service-connected left knee 
disability is denied.

4.  Entitlement to service connection for arthritis of the 
arms secondary to the veteran's service-connected left knee 
disability is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

  The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), [now known at the US Court of Appeals for Veterans Claims] held 
that the appellant in that case had not presented a well-grounded claim as a matter of law.  The Court pointed 
out that ". . . unlike civil actions, the Department of Veterans Affairs (previously the Veterans 
Administration) (VA) benefits system requires more than an allegation; the claimant must submit supporting 
evidence."  Tirpak, 2 Vet. App. at 611.
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.
- 13 -


- 1 -


